ELECTRONIC RECORD                       \% H*l m/*/

COA # 14-14-00060-CR                                   OFFENSE: Aggravated Robbery

STYLE: Hugh Audrie Carter. Ill v The State of Texas              COUNTY: Harris

COA DISPOSITION: Affirmed                               TRIAL COURT: 338th District Court


DATE: October 21. 2014        Publish: No                     TC CASE #:1366763




                                   IN THE COURT OF CRIMINAL APPEALS




STYLE: Hugh Audrie Carter. Ill v The State of Texas

CCA#                      •

         PRO SE
FOR DISCRETIONARY REVIEW IN CCA IS:
                                        Petition      CCA Disposition:
                                                      DATE:
                                                                         itJ&*#;iW >W
         ffgy^'                                       JUDGE: _

DATE:        OljlillMtS                               SIGNED:.                    PC:


JUDGE:          f.to (jfAAAfa-,                       PUBLISH:                    DNP:




                                                                                            MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                           JUDGE:

                                                                                  ELECTRONIC RECORD